Citation Nr: 1222231	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-39 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation greater than 20 percent for a recurrent dislocating right patella.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran also perfected an appeal regarding entitlement to an earlier effective date for service connection for a left gynecomastia scar.  In March 2010, the RO assigned an earlier effective date and this was considered a full grant of the benefit sought.  Thus, this issue is not for consideration by the Board.  

In his September 2009 Form 9, the Veteran requested a local hearing before a Decision Review Officer (DRO) as well as a travel board hearing.  A DRO hearing was scheduled for March 2010, but the Veteran withdrew this request and elected to have an informal conference instead.  In February 2012, the Veteran was advised that a travel board hearing was scheduled for April 2012.  The Veteran failed to report for this hearing.  He has not asserted good cause for his failure to report.  Hence, his hearing request is deemed withdrawn.  See 38 C.F.R. § 38 C.F.R. § 20.704(d) (2011).  


FINDING OF FACT

The Veteran's right knee disability is manifested by no more than slight instability and x-ray evidence of arthritis with noncompensable limitation of knee motion.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.951(b), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  In October and December 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  These letters provided notice of how VA assigns disability ratings and effective dates.  The Veteran was notified of applicable rating criteria throughout the appeal period.  The claim was most recently readjudicated in the August 2011 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and the Veteran was provided VA examinations in November 2008 and July 2011.  The examinations are adequate for rating purposes.  The Veteran has not identified additional relevant records that need to be obtained.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 

Factual Background

At a November 2008 VA examination the Veteran reported intermittent shooting pains in the right knee which occurred several times a day.  The pain was accompanied by a sensation of instability and the pain lasted one to several hours after onset.  He denied knee locking or swelling.  He reported no longer being able to run or walk long distances, and he stated that he occasionally used an Ace bandage.  On physical examination, right knee motion was pain free from 0 degrees of extension to 130 degrees of flexion.  There was exquisite medial joint line tenderness to palpation.  Severe pain was elicited on McMurray test which was otherwise negative.  There was mild valgus laxity with severe pain on varus and valgus stressing.  There was no anterior ligamentous laxity, erythema, warmth, swelling or joint effusion.  Patellar alignment was grossly normal.  The diagnosis was recurrent right patellar dislocation.  

In April 2009, the Veteran was seen at a VA primary care clinic.  He reported that his right knee had gotten worse especially over the past year or two and his knee gave way if he tried to run.  On physical examination, there was no swelling or effusion and there was full active range of motion with some elicited pain.  Anterior and posterior drawer signs were negative and there was no collateral laxity.  There was tenderness over the medial joint line.  X-rays of the right knee showed small spurs at the inferior surface of the patella.  There was no fracture, destructive process, or joint effusion.  

A May 2009 MRI of the right knee showed degenerative joint disease at the patellofemoral and the femoral tibial components of the knee joint.  This includes loss of much of the hyaline cartilage at the knee, most severe over the medial patellar facet.  There were degenerative signal intensity changes at both menisci, but neither meniscus was torn.  There was a joint effusion at the knee along with a partially septated Baker's cyst.  The remainder of the knee was negative.  There were no abnormalities of the cruciate or collateral ligaments.  

The Veteran most recently underwent a VA examination in July 2011.  He reported that his knee gave out with any sort of twisting motion and he experienced excruciating pain during these times.  He felt like it was getting worse and he was less able to rely on his right knee.  Subjective complaints included pain and instability.  He denied any sort of swelling or locking.  He reported that the joint gave felt like it was giving out and slipping, but it did not truly dislocate.  He did not wear a brace or require a cane or any other assistive device.  He was then employed in a sedentary job but stated that his knee pain affects him at work, although he has not missed any days of work.  He reported having difficulty with stairs and was not able to exercise.  He was reportedly able to perform self-care tasks.  He reported two to three flare ups a month.  

Physical examination showed pain free extension of the right knee to 0 degrees and pain free flexion to 105 degrees.  There was tenderness to palpation over the bilateral joint lines, especially over the medial collateral ligament.  Lachman's and anterior and posterior drawer testing were normal.  The right knee was stable to varus and valgus stress.  There was palpation tenderness over the patella and crepitus with range of motion.  McMurray's test was normal.  There was mild effusion.  Range of motion was not additionally limited following repetitive use on examination.  X-rays of the right knee showed progressive degenerative changes of the patellofemoral joint with some increased osteophyte formation.  There was some mild narrowing of the medial compartment joint space relative to the lateral, which had slightly worsened since the 2009 x-rays.  The impressions were right knee degenerative joint disease, specifically, at the patellofemoral joint; and patellofemoral instability.  

The examiner opined that the patellofemoral degenerative changes and early knee arthritis were the main causes of the Veteran's current symptomatology and the feeling of the knee giving out was most probably pain related.  The Veteran was not reporting current episodes of patellar instability or dislocation.  The examiner opined that flexion was worse than when previously examined, and that knee function was limited by pain when performing certain types of activities.  Twisting was opined to definitely cause a greater functional impact when compared to other symptoms.  

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

The rating schedule contains various diagnostic codes pertaining to the knee and leg.  

Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of joint motion is demonstrated the Lichtenfels rule is not applicable. 

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
 
Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14 (2011). 
 
VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).


Analysis

In August 1969, the RO granted entitlement to service connection for a right knee disability, characterized as a recurrent dislocating right patella.  A 10 percent evaluation was assigned under Diagnostic Code 5257 from June 5, 1969.  In February 1978, the evaluation was increased to 20 percent effective August 16, 1977.  At that time, the RO determined that the right knee disability was more appropriately rated under Diagnostic Code 5258.  

In November 2008, the RO continued the 20 percent evaluation for the right knee disability, but indicated that the appropriate diagnostic code was 5257.  38 C.F.R. § 4.71a.  In April 2009, the 20 percent evaluation was again continued.  The Veteran disagreed and subsequently perfected this appeal.  

The Veteran contends that the currently assigned 20 percent evaluation does not adequately reflect the severity of his disability.  The Board observes that the 20 percent evaluation for a right knee disability has been in effect for more than 20 years and will not be reduced to less than such except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2011).  The particular diagnostic code or codes this rating is assigned under, however, is not protected.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (Service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a veteran may be entitled for a service connected disability). 

As noted, the evaluation for the Veteran's right knee disability was initially increased to 20 percent under Diagnostic Code 5258, but is currently assigned under Diagnostic Code 5257.  There is no basis for an increased evaluation under Diagnostic Code 5258 as 20 percent is the maximum rating under that diagnostic code.  

On review, an increased evaluation is not warranted under Diagnostic Code 5257.  Indeed, at worst, any instability appears to be no more than slight.  In making this determination, the Board acknowledges the Veteran's subjective complaints of knee instability and the feeling that his knee was giving out.  While there was evidence of severe pain on varus and valgus stressing at the November 2008 examination, there was only mild valgus laxity and no anterior ligamentous laxity.  Outpatient records dated in April 2009 revealed no collateral laxity and anterior and posterior drawer testing was negative.  Stability testing was normal at the July 2011 examination and the examiner indicated that the feeling of the knee "giving out" was most probably pain related.  The Veteran in 2011 was not reporting current episodes of patellar instability or patellar dislocation.  The examiner did, however, include a diagnosis of patellofemoral instability.  These finding support no more than a 10 percent evaluation under Diagnostic Code 5257.  

The evidence of record also shows right knee degenerative joint disease and the July 2011 examination indicated that it was reasonable to think that the previous patellofemoral instability was causing current degenerative changes.  Thus, the Board must consider whether a separate rating should be assigned for arthritis.  Recent examinations showed some limitation of flexion (to 130 degrees and 105 degrees).  Both findings, however, reflect entitlement to a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Considering the x-ray findings and the Veteran's complaints of pain, however, a 10 percent evaluation is warranted.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260; Lichtenfels.  Objective findings do not support an evaluation greater than 10 percent based on functional impairment due to pain on motion or other factors.  DeLuca.  There is no basis for separate evaluations under Diagnostic Codes 5260 and 5261.  

In considering the appropriate evaluation, the Board emphasizes that it is not reducing the 20 percent evaluation currently assigned for service-connected right knee disability.  That is, the Veteran's right knee disability remains 20 percent disabling (10 percent based on limitation of motion and 10 percent based on instability).  See 38 C.F.R. § 4.25 (2011).  The Board has considered all applicable diagnostic codes but the evidence preponderates against finding any basis for rating the Veteran's right knee disability as more than 20 percent disabling.  

There is no evidence of ankylosis of the knee or malunion of the tibia and fibula and Diagnostic Codes 5256 and 5262 are not for application.  

At no time during the appeal period has the Veteran's right knee disability been more than 20 percent disabling and staged ratings are not warranted.  See Hart.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.   

Evidence of record shows the Veteran is gainfully employed and consideration of a total disability evaluation based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an evaluation greater than 20 percent for a right knee disability is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


